DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1, 8, and 13 have been amended. Claims 3 and 17-18 have been cancelled. The following claims 1-2, 4-16, and 19-20 have been examined and are pending.
Response to Arguments
Applicant's amendments, remarks see pages 7-8 filed 02/04/2022 and acceptance of the allowable subject matter. The previous 102(a)(2) rejections of claims 1-2, 4-16, and 19-20 have been withdrawn.
Examiner’s Comments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone from Mr. Arthur P. Tan (Reg. No. 60,683) on 02/24/2022. The application has been amended as follows:
Please replace claim 8 with:
8. 	(Currently Amended) A digital content storage and access method performed by one or more processors of a first client device, the method comprising: 
establishing one or more connections with one or more remote cloud storage services; 

transmitting digital content information about the selection of digital content stored on the one or more storage devices of the first client device to the one or more remote cloud storage services, wherein the one or more remote cloud storage services present a representation of the digital content based on the digital content information; 001-69443Docket: DUVON-9-0034Appl. No.16/921,810 FiledJuly 6, 2020 
wherein, when access to the digital content identified by the selection of digital content is requested by a second client device, the digital content is located using the digital content information and access to the digital content is provided without copying, moving, or relocating the digital content to the one or more remote cloud storage services; and
terminating the one or more connections, wherein, after termination, the representation of the digital content remains accessible via the cloud storage service while access to the digital content is terminated.
Please cancel claim 10:
10.	(Canceled)
Please cancel claim 13:
13.	(Canceled)
Please cancel claim 14:
14.	(Canceled)
Please cancel claim 15:
15.	(Canceled)
Please cancel claim 16:
16.	(Canceled)
Please cancel claim 19:
19.	(Canceled)
Please cancel claim 20:
20.	(Canceled)
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 1-2, 4-9, and 11-12 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Ancin 9424437 B1; and newly recited Childs et al 20160127347 A1, Aplemakh et al 9400801 B1, Schrecker 20130268758 A1  are also generally directed to a digital content storage and access method performed by one or more processors of a cloud storage service, the method comprising; a digital content storage and access method performed by one or more processors of a first client device, the method comprising; and a digital content storage and access system systems 104 and 106 (i.e. "remote cloud 102") associated with a client. Col 10, lines 63-67  When a user (via a user device) accesses a red node 140 148, remote cloud 102 utilizes the associated red namespace pointer 140-148 to cause a separate connection to be established between the user device and an associated one of local clouds 104 and 106.]; 5receiving a selection of digital content from a user, wherein the selection of digital content identifies digital content hosted on the one or more remote cloud storage services; [Ancin, Col 10, lines 13-17:  Col  24, lines 19-23 and 44-46: First embodiment where cloud storage/service and on-premise storage infrastructures work in concert facilitate access to namespace 100 without placing private client files (data or client metadata) on the remote cloud 102.  Users can browse the private storage, download and upload files on the private storage as if the files were hosted in the cloud.]; receiving digital content information for the digital content from the one or more remote cloud storage services, wherein the cloud storage service presents a representation of the digital content based on the digital content information; [Ancin, Col 10, lines 29-34: FIG. 1B is a hierarchical representation of client namespace 100 that facilitates access to the client’s distributed file system on all of clouds 102,104, and 106 by providing user access to private file system 112, synchronized file system 114, private file system 116 and cloud file system 118. Examiner notes that the representation of the client namespace as analogous to representation of the digital content based on the digital content information; which is shown as representation 740 of user interface for cloud storage server in Fig. 7 of the digital pinned content; specification, ¶0132]; 10wherein, when access to the digital content identified by the selection of digital content is requested; wherein, when access to the digital content identified by the selection of digital content is requested by one or more second client devices, the digital content is located on at least one of the one or more remote cloud storage services using the digital content information and access to the digital content; the digital content is located on at least one of the one or more remote cloud storage services using the digital content information and access to the digital content by the one or more second devices is provided without copying, moving, or relocating the digital content to the cloud storage service. [Ancin, Col 24, lines 19-32: A first embodiment of the invention has now been described where cloud storage/service and on-premise storage infrastructures work in concert facilitate access to client namespace 100 without placing private client files (data or client metadata) on the remote cloud 102. Aspects of the present invention provide file access, sharing and mobility to end users, while allowing IT to hold client data 100% on-premises if desired. Files can reside on local storage and be managed by IT for the use cases that require data to stay private. Whether a client is meeting compliance needs or wants to expose legacy file shares without moving them to the cloud, embodiments of the present invention provide private-cloud security with some or all of the benefits of public cloud.]; and terminating the one or more connections, the digital content remains accessible via the cloud storage service [Aplemakh, Col 9, lines 38-48: When the connection session ends, the temporary file on the remote computer is deleted, but remains on the local device. Depending on the file browser settings, the file browser; there is a default status for an application means upon command to open the file; by one of associated applications on a remote device. Col 9, lines 55-58: Note that as far as user is concerned, he is working on his own computer/mobile device, the interface appears native. Col 13, lines 59-63: access to a file a remote computer from a third party device can take place using a number of different options, depending on network capability.].
However, none of Ancin, Childs, Aplemakh, and Schrecker teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 8.  For example, none of the cited prior art teaches or suggest wherein, terminating the one or more connections, wherein, after termination, the representation of the digital content remains accessible via the cloud storage service while access to the digital content is terminated, in view of other limitations of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 Ford et al (20150310188 A1) teaches improved capabilities are described for managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, wherein computer data content and access rights for the computer data content is shared between a first and second user, the computer data content and access rights for the computer data content are transformed into a DRM protected computer data content through communications with a DRM engine, wherein the DRM engine is selected based on a content type of the computer data content, and the DRM engine is provided by an entity other than the intermediate organizational entity and other than any of the plurality of other organizational entities (¶¶0230 0243 0305 0308).
 (Childs et al 20160127347 A1) teaches  a method, including: receiving authentication input, at a device, that is sent to an aggregate service device; requesting file system data, retrieved by the aggregate service device, analogous to data stored on a remote device and data stored on a cloud storage device; receiving at the device, after providing the authentication input to the aggregate service device, the file system data from the aggregate service device; and displaying, on the device, a user interface in the form of a file manager application generated from the requested file system data (¶0019).
(Aplemakh et al 9400801 B1) teaches a method for editing a non-native file on a mobile device using a remote application, including establishing a connection 
(Yates et al 20190201138 A1) teaches a cloud based security system for a medical data network comprises: at least one processor; at least one memory communicatively coupled to the processor; an input/output interface configured for accessing data from a plurality of medical hubs, each communicatively coupled to at least one surgical instrument; and a database residing in the at least one memory and configured to store the data. The at least one processor is programmed to: identify a first security threat by a first medical instrument communicatively coupled to a first medical hub located at a first medical facility; determine that a second security threat is present at a second medical hub located at a second medical facility, based on at least one common characteristic between the first medical instrument and a second medical instrument communicatively coupled to the second 
(Taylor et al 9678968 B1) teaches techniques for deleting a file from a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers store metadata for the distributed filesystem, and cache and ensure data consistency for the data stored in the cloud storage systems. During operation, a cloud controller receives a request from a client to delete a file from the distributed filesystem. The cloud controller updates a user view of the distributed filesystem to present the appearance of the target file being deleted to the client, and then initiates a background deletion operation to delete the target file without negatively affecting the performance of the other users of the distributed filesystem (Figs. 29C and 30; col 48, lines 61-67 and col 49, lines 52-67).
(Chawla 20110184993 A1) teaches methods, systems, and techniques for facilitating access to content stored remotely, for example, as part of a virtual machine infrastructure or elsewhere in a networked environment, using a uniform mechanism are provided. Example embodiments provide an Enhanced Virtual Desktop Management Server/System with a Content Abstraction Layer which enables users to access their data stored as part of a virtual machine environment, or replicated otherwise on a network, using a generic API. The API can be incorporated into a web browser or other third party interface to provide access to the users' data without needing to remote a bitmap representation of a virtual desktop display. Accordingly, users can access their data, applications, and settings 
(Schrecker 20130268758 A1) teaches a first computing device is detected as substantially collocated with a wireless storage device, using a short-range wireless communication network. A connection is established between the first computing device and the wireless storage device over the short-range wireless network. Data stored in memory of the wireless storage device is sent from the wireless storage device to the first computing device over the short-range wireless network for a presentation of the data using a user interface of the first computing device. The wireless storage device lacks user interfaces for the presentation of the data. In some instances, authentication of either or both of the first computing device or wireless storage device can be accomplished through communication between the first computing device and wireless storage device over the short-range wireless communication network (¶¶0059 and 0065).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sakinah White Taylor/Primary Examiner, Art Unit 2497